Title: To John Adams from Joseph de Jaudenes, 26 September 1791
From: Jaudenes, Joseph de,Viar, Josef Ignacio de
To: Adams, John



Sir
Philadelphia 26th Septre. 1791.

The Commission, we are both honoured with by His Majesty, to reside near the United States, being officially connected; affords us the agreable opportunity of acknowledging the honor of your Letter of the 11th. Instant directted to Don Joseph de Viar; and the uniformity of sentiments that prevails among us to shew our ready disposition towards doing any thing that (being in our power) may tend to the prosperity of America and benefit of its Citizens; and evince you at the same time of the high respectt and esteem we entertain for your worthy Character; has induced us to comply very willingly with your wishes, giveing a Certificate in behalf of the Ship Margarrett commanded by James Magee Esqr., in such terms as will enable the Commander (we hope) to recive every assistance and marks of amity and attention; on the part of the Chieff Commanders, in any of the Dominion of the King of Spain our Master, where the Ship might putt in.
The accident that Don Joseph de Viar met with, ten days ago breaking his left arm, being so recent; makes it impossible for him to have the pleasure of writting to you separetdly, but he, as well as Don Joseph de Jaudenes shall allways feel happy with the honor of your Commands, to shew a new that—
They have the honor to be /  Sir with much esteem /  Your most obedient and /  most humble servants


Joseph de Jaudenes Joseph Ignats. Viar